



Exhibit 10.1
                            


PERSONAL AND CONFIDENTIAL
May 4, 2016            


Mr. Christopher Papa
2270 Wood Falls Drive
Cumming, GA 30041


REVISED SUPERSEDING ANY AND ALL PRIOR VERSIONS


Dear Chris:


On behalf of Liberty Property Trust (“Liberty”), I am pleased to present you
with our offer of employment. We feel that the Company is at an inflection
point, poised for growth, and we look forward to you joining our team. We are
confident you will enjoy the challenges we are undertaking. Our intent is to
provide a competitive offer that incorporates not only financial considerations,
but other components as well based on your expressed personal and career
interests. The details of that offer are presented as follows:


Your role within the company will be as Executive Vice President & Chief
Financial Officer in our Home Office (currently located in Malvern). You will
report to me in this capacity with responsibilities for accounting, tax,
internal audit, financial reporting and analysis, investor relations, corporate
communications and other responsibilities that may be assigned. We will work
together to establish individual goals and your progress will be evaluated on an
ongoing basis.


Compensation
Our compensation package is based on a combination of salary, performance-based
annual bonuses, deferred compensation and other benefits. Compensation and
performance reviews are held annually. Given the fiscal quarter in which your
hire date falls, your first salary review will be during the 2016 review cycle
which begins on or about January 1, 2017.


Base Salary:
You will receive a semi-monthly base salary of $18,958.33 (an annualized
equivalent of $455,000.00) that is earned and paid in semi-monthly installments
and pro-rated from your date of hire.



Variable     
Compensation:    
Beginning in 2016, you will be eligible to participate in Liberty's annual bonus
plan established for the executive officers.  All awards are subject to the
terms and conditions of that plan, except as set forth herein. Currently, for
your position, the bonus plan offers a target bonus of 85% of the base salary
earned during the applicable calendar year. 


The amount of the actual bonus is determined following the conclusion of the
relevant year by the Compensation Committee of the Board of Trustees.  Under our
current compensation structure, the Compensation Committee first considers the
Company’s achievement of its FFO goal to fund the bonus pool and then determines
actual bonuses based upon review of performance against goals established at the
beginning of the year.  For all named executive officers (“NEOs”), the Committee
applies an 80% weighting to corporate metrics (i.e., FFO/share weighted 60%,
Same Store NOI Growth weighted 10%, and Corporate MBOs weighted 10%) and a 20%
weighting to individual goal achievement. Individual goals are approved by the
Compensation Committee at the beginning of the relevant year and are
communicated to each participant.  Bonuses are typically paid in March following
the end of the applicable calendar year.







--------------------------------------------------------------------------------





For 2016, we have guaranteed your minimum bonus to be at Target determined as if
you had been an active employee on January 2, 2016 (i.e., $386,750). This bonus
is contingent upon your satisfactory performance and your remaining employed
through, and not giving or receiving termination of your employment prior to,
December 31, 2016.


Beginning in 2016, you will also be eligible to participate in Liberty’s
Long-Term Incentive (LTI) plan established for the executive officers.  Your
target LTI award will be 145% of annual base salary, subject to adjustment based
on Company performance. As for all NEOs, sixty-five percent (65%) of any LTI
award will be awarded as restricted stock units and thirty-five percent (35%)
will be awarded as restricted stock, in both cases subject to the vesting terms
described below.


The performance metric for the restricted stock units is the Company’s
three-year total shareholder return (TSR) as compared to its peer group and the
award cliff vests in three years if the TSR targets are met. Dividends accrue
and when the number of shares earned is determined at the end of the three-year
period, you will also receive the dividends associated with those shares.


The time-based restricted stock has a three-year cliff vest and dividends are
paid currently, through payroll, on unvested stock, except as explained below
for your 2016 award.


For 2016, you will be granted a full year LTI award at Target (i.e., $659,750).
The award will be presented for approval to the Compensation Committee on your
date of hire. The closing price of Liberty’s stock on the date the Compensation
Committee approves the award will be used to determine the number of restricted
stock units and restricted shares to be granted.


Additionally, solely for 2016, the restricted share component of your LTI award
will have a three year pro-rata vest based on date of grant (rather than our
typical three-year cliff vest). This is in recognition of the intent that your
2016 LTI award serves as a replacement for the award forfeited from your
previous employer (see next provision below). Going forward, the vesting
schedule for any LTI award will be consistent with the same terms as the other
named executive officers.


Make Whole
Award (i.e.,
Forfeited Equity
In Excess of 2016
LTI Equity Grant):
Any unvested equity forfeited from your prior employer the value of which is in
excess of the 2016 LTI grant value described above (i.e., $659,750), will be
recognized through a separate grant of restricted stock. Dividends will be paid
currently, through payroll, on such unvested stock.


The value of your unvested equity will be determined using the closing price of
your current employer’s common stock as of April 7, 2016. The award will be
presented to the Compensation Committee at the same time as your 2016 LTI grant
and the same stock price will be used to determine the number of shares of
Liberty restricted stock granted to deliver that value.


For this “make whole” grant, Liberty will endeavor to match the vesting schedule
of your forfeited unvested restricted stock. We anticipate approximately 51% of
the “make whole” grant to vest 12/31/16; 33% to vest 12/31/17 and the remainder
to vest 12/31/18.















--------------------------------------------------------------------------------





Mutual             
Agreement
Separation
Through
7/1/2019:
In the unlikely event your employment with the Company were to end, on or before
July 1,2019, due to our mutual agreement for reasons other than cause, your
voluntary resignation or a change in control, then contingent upon your signing
a release of all claims agreement that will include non-compete and
non-solicitation provisions that would be consistent with the period of time
represented by your separation payment and not revoking your acceptance of this
release agreement, you would be eligible for certain payments and benefits,
depending upon when the separation occurs.
             
In 2016:
•1.5 times the sum of your annual base salary and bonus at Target
•Target pro-rated bonus for 2016
•Accelerated vesting for 2016 equity (i.e., 2016 LTI grant and “make whole”
grant)


Between January 1, 2017 and July 1, 2019:
•2 times the sum of your annual base salary and bonus at Target
•Pro-rated bonus, based upon estimated actual performance for year of
separation (at Target if separation occurs prior to the end of Q3 of the
applicable year)
•Accelerated vesting for the 2016 LTI grant and “make whole” grant


Please note that any payments made under this provision will be made on a
semi-monthly basis, consistent with our normal payroll practices. Any bonus to
be paid to you under this provision will be paid at the same time bonuses are
paid to other executive officers.


Payments will continue until the earlier of (1) your receipt of the monies
specified above (which varies depending on year of separation) or (2) your
beginning employment or performing other services with another company.


Should the payments end due to your beginning other employment and/or acceptance
of a consulting assignment(s) or other services relationship, Liberty will pay
you your pro-rated bonus due (as described in this provision) for the year in
which separation occurs and any monies previously deferred pursuant to the
provisions of 409A (as described herein) and, upon satisfactory documentation,
Liberty will make up the difference, if any, between the sum of (i) the
difference between your new base salary (as it may be adjusted from time to time
during the twenty-four month period beginning on the date of your separation
from Liberty, or eighteen month period if your separation occurs in 2016) and
your base salary at the time of separation from Liberty plus (ii) the difference
between your bonus opportunity at Liberty (calculated at Target, as described in
this provision) and any future bonus or other cash payment amounts (calculated
at Target, as described in this provision) earned through future employment
during the applicable eighteen or twenty-four month period beginning on the date
of your separation from Liberty (i.e., “make whole payment”). This “make whole”
calculation is to be done on a combined or total basis, and any base salary or
bonus amounts that are deferred under your new employment or consulting
arrangement for any relevant period will be treated as earned on a pro-rata
basis in such period for purposes of this computation.


If your new service relationship is one or more consulting assignments or a
combination of employment or consulting arrangements, the make whole payment, if
any, will be based upon a comparison between the monies owed to you by Liberty
and the dollars to be earned from the employment and/or consulting assignment(s)
during the applicable eighteen or twenty-four





--------------------------------------------------------------------------------





month period beginning on the date of your separation from Liberty. A make whole
payment, if any, will be made monthly as part of one of Liberty’s regular
payroll cycles and upon our receipt of your new compensation.


Please also note that any equity awards granted in 2017 or later would be
forfeited as standard award terms do not provide for accelerated vesting. For
the sake of clarity, the Company’s severance plan applicable to all employees
will be the sole arrangement regarding your severance beginning July 2, 2019.
Furthermore, while this mutual agreement severance is not triggered by a change
in control as such, in the event any payments are made under the Senior Officer
Severance Plan (see next provision below) due to a termination in connection
with a change in control, they would offset any severance payment under this
provision of this offer letter. Lastly, the non-compete provision mentioned
herein would extend to industrial and office real estate companies, both
publicly and privately held.


Your eligibility for the benefits set forth in this section do not affect your
status as an at-will employee.


Change in control:
You will be a participant in the Company's Senior Officer Severance Plan,
subject to the approval of the Compensation Committee. This matter will be put
before the Compensation Committee at the same time your equity awards are
presented to them for approval.


Pursuant to the Senior Officer Severance Plan, if within six months prior to a
change of control or two years following a change of control, your employment is
terminated by the Company (other than termination for cause) or if you terminate
your employment in certain circumstances defined in the plan for a “good
reason,” you will receive:
•
a lump sum severance payment equal to 2 times your current annual base salary
and Target bonus

•
a lump sum amount representing a pro rata portion, through the date of
termination, of unpaid performance bonus for the year in which the termination
occurs, based on the average of prior years’ bonuses or, depending upon when the
change in control would occur, your Target bonus

•
a lump sum payment in the sum of $10,000 in lieu of continued coverage under the
Company’s term life insurance policies, plus an amount calculated to approximate
the after-tax increase of health insurance premiums that you will incur over an
eighteen-month period as the result of being ineligible to participate as an
employee in the Company’s health insurance plans

•
all restricted shares and restricted share units held by you, with vesting of
as-yet-unearned performance-based restricted share units to take place at Target



Please note that any severance payment is contingent upon your signing a release
of all claims agreement and not revoking your acceptance of this release
agreement.


Stock Ownership
Stock Ownership
Guidelines:
The Company and the Board of Trustees believe that ownership of Company shares
by senior officers should be encouraged, and has established ownership
guidelines applicable to your position. As our Chief Financial Officer, you are
required to hold three times your base salary. You will have five years from
your date of hire to meet this requirement.


Company common shares, including unvested restricted share awards and restricted
stock units are used to determine whether the ownership target is satisfied.







--------------------------------------------------------------------------------





The policy further mandates that until such time that you have attained the
applicable target ownership level, you are required to retain common shares
obtained as a result of a share award, after satisfaction of your tax
obligations.


Relocation
House Hunting
Trips:
We will provide reimbursement for up to three house hunting trips for you and
your wife to look for housing and to further acquaint yourselves with the area.
Reimbursement for the house hunting trips will also include reasonable hotel
room charges and taxes, airfare, auto rental and meals. The costs associated
with the home search trip will be reimbursed assuming receipts are provided to
support the expenses.








Relocation
Allowances:
Liberty will provide a lump sum payment of $100,000, through payroll, to cover
expenses related to your move, such as points paid to a broker as a result of
buying or selling a home, attorney fees, notary, home inspections, title search,
etc. As this payment is being made through payroll, and subject to normal
withholdings, no receipts are required. This payment will be made within 30 days
of your hire date.


Liberty will provide up to 90 days of temporary housing for you and your family.
You will be provided a rental car while in temporary housing. For each week you
are in temporary housing, you will be paid $500, through payroll, for
miscellaneous expenses, meals, etc. As this miscellaneous and meal reimbursement
will be made through payroll, there is no need to keep receipts. However, we
will need to submit receipts for reimbursement for the temporary housing itself
and the rental car.
Shipment of
Goods & Other
Important
Information:


Liberty will pay for reasonable costs, up to $25,000, to ship your household
goods to our local area provided that you use a moving company approved by
Liberty. Your household goods will be insured by the moving company for up to
$100,000 depending on their value. The Company will pay the moving company
directly. We will not move any personal items of exceptional value as these
should be hand carried or moved by you to the new location as well as any
recreational motor vehicles, portable swimming pools, shrubbery or live plants,
frozen foods, and combustible and building materials.


Tax Impact:
Non-qualified moving expenses as determined by the IRS that are either
reimbursed directly to you or paid by the Company on your behalf to an outside
party will become income to you in the calendar year in which the payment by the
Company is made. Any increased tax liability to you as a result of any
relocation expense payment will be included in your income and will be
reimbursed on a grossed up basis by the Company. A gross-up will compensate you
for the tax-on-tax effect of reimbursing you for expenses incurred.









--------------------------------------------------------------------------------









Relocation
Assistance
Contingencies:
If you leave the Company within 12 months of any relocation assistance being
provided to you (including reimbursements made to you and to any third party on
your behalf including a moving company) for reasons other than our mutual
agreement, you will owe the company a pro-rata portion of the reimbursement
received (excluding the “gross up” dollars paid to you). The pro-rata portion
will be based on the number of months remaining in the 12 month period since the
reimbursement was made to you (e.g., if you were to receive the $150,000 lump
sum payment and then resign six months after receiving this reimbursement, you
will owe the company $75,000 or one half of the amount reimbursed as there would
be six months remaining in a 12 month period, etc. If you receive multiple
payments within a 12 month period, all payments will be added together to
determine the pro-rata amount owed the company). You authorize and agree that
any money owed by you to the company should be deducted from your final
paycheck(s) and that any money still owed by you to the Company will be repaid
no later than 7 calendar days following your termination date by a certified
check payable to the Company.


Benefits
Liberty believes in promoting value-based benefits to its employees. We have
outlined our benefits package below:


Vacation:        
You will be eligible for four (4) weeks of Vacation per calendar year, pro-rated
from your date of hire.


Personal Time:        
You will be eligible for two (2) days of Personal time per calendar year.


Sick Time:         
You will be eligible for five (5) days of Sick time per calendar year, pro-rated
from your date of hire.


Paid Holidays:        
Liberty recognizes approximately twelve (12) holidays each year. Employees may
also take a day off to celebrate their birthday.


Health Insurance:    
Liberty’s plans include medical, dental and vision benefits for employees and
eligible dependents. Eligibility begins following 30 days of employment. The
company pays a portion of the premium for your enrollment in these plans.


Employee Stock        
Purchase Plan:        
Liberty offers an employee stock purchase plan which allows you to
purchase         Liberty common stock at a discount with after-tax payroll
deductions. Eligibility for this plan begins on the half year following one year
of employment.


Additional        
Benefits:                        
Liberty also offers a wide variety of additional benefits including Short- and
Long- Term Disability, Life Insurance, Flexible Spending Accounts, Work-Life
Balance Program and more.





--------------------------------------------------------------------------------







For additional information about the benefits described above, please refer to
the benefits summary previously sent to you. Benefits packages will be sent to
your home address shortly after your hire date. These mailings will provide even
greater details about our benefits and instructions for enrolling.


Additional Considerations
The following are presented in support of your transition to Liberty and to
encourage you in your career progression:


Learning &        
Development        
Liberty prides itself on continuing education and learning for our employees. We
offer tuition reimbursement and continuing education benefits to encourage
professional development. We also offer internal training opportunities. Our
Learning & Development team is available to assist in discovery and selection of
courses for professional development, industry technical training, computer
technology training, leadership development and Liberty specific information. We
look forward to providing you with the training that meets your personal and
professional goals.


Please note that all payments are subject to applicable withholdings and
deductions.


Moreover, any and all equity awards are subject to the approval of the
Compensation Committee and unless described otherwise herein, all LTI awards are
contingent upon your remaining employed through the vesting dates of the award.


Additionally, the LTI awards described herein as well as any future LTI awards
are subject to the terms and conditions of the grant agreement and are subject
to the same cancellation provisions and other terms (except as specifically
provided herein) that are in effect at the time for similar LTI awards. Please
note that the 2016 LTI and “make whole” awards are provided by the Company and
accepted by you as fully satisfying any loss that you may suffer, including as a
result of your previous employer forfeiting or otherwise cancelling any equity
award as a result of your termination from employment from your previous
employer.
 
Also, note that Liberty has a “clawback” policy that will apply to all of your
compensation paid by Liberty, including under this letter, to the extent the
terms of such policy would be applicable.


Please note that all compensatory aspects of this offer letter are subject to
the provisions of Section 409A of the Internal Revenue Code, including the
requirement that certain payments to “key” employees be made subject to a
six-month delay period. In addition, if any provision of this offer letter fails
to comply with Section 409A or any regulations or Treasury guidance promulgated
thereafter or would result in your recognizing income for federal income tax
purposes with respect to any amount payable under this offer letter before the
date of payment, or to incur interest or additional tax pursuant to Section
409A, the Company reserves the right to modify such provision, provided that the
Company will maintain, to the maximum extent practical, the original intent of
the applicable provision without violating the provisions of Section 409A.


Liberty reserves the right to amend, modify or terminate, in its sole
discretion, all benefit and compensation plans in effect from time to time.
Notwithstanding the foregoing, the Company agrees not to decrease the
compensation opportunity described in the Mutual Agreement Separation provision
above. If there is any conflict with the benefit or compensation information
included in this letter and the plan documents, the applicable plan documents
will control.


This offer constitutes the entire understanding and contains a complete
statement of all agreements between you and the Company and supersedes all prior
communications.







--------------------------------------------------------------------------------





This offer of employment is contingent upon your successfully passing a
pre-employment drug test and complying with the requirements of the Immigration
Reform and Control Act. Information about the drug test will be sent to you in a
separate email.


As an employee, you will be subject to, and asked to acknowledge, Liberty’s Code
of Conduct and Employee Handbook.


The offer of employment at Liberty is not for a specific duration of time.
Liberty is an “at-will” employer. Should you accept this offer, either you or
Liberty may terminate employment at any time and for any reason. If this offer
is acceptable to you, please confirm your acceptance by returning a signed copy
of this offer letter to Caren Hosansky at chosansky@libertyproperty.com as soon
as possible. We anticipate your start date to be on or before June 1, 2016.
Please confirm this date as soon as possible. Feel free to call me if you have
any questions about this offer of employment.


Chris, we are thrilled at the prospect of your joining Liberty and look forward
to the many contributions you will make to Liberty.


Sincerely,


/s/ William P. Hankowsky


William P. Hankowsky
Chairman, President & Chief Executive Officer




cc:    Caren Hosansky, Senior Vice President, Human Resources








AGREED TO AND ACCEPTED BY




_/s/ Christopher Papa_____ _____May 4, 2016____________
Christopher Papa             Date









